Citation Nr: 1313922	
Decision Date: 04/26/13    Archive Date: 05/03/13

DOCKET NO.  10-41 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for a heart disorder, claimed as right heart enlargement.

2.  Entitlement to service connection for a psychiatric disorder, claimed as depression, to include as secondary to a heart disorder (claimed as right heart enlargement).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from March 1999 to June 2003. 

This appeal to the Board of Veterans' Appeals, hereinafter the Board, arose from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that, in pertinent part, declined to reopen a previously denied claim for service connection for a heart disorder and denied the Veteran's claim for entitlement to service connection for a psychiatric disorder claimed as secondary to a heart disorder.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at the RO in May 2011.  A transcript of that hearing was prepared and has been included in the claims folder for review.

In Bryant v. Shinseki, 23 Vet. App. 488  (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted that basis of the prior determination and noted the elements of the claim that were lacking to substantiate the claim for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  It is noted that the Veteran was provided an additional 30 days to obtain additional private medical evidence, specifically a doctor's statement to support the Veteran's claim.  The Veteran did not submit additional evidence after 30 days.  Moreover, the appellant has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2)  and that the Board can adjudicate the claim based on the current record

The issue of entitlement to a psychiatric disorder claimed as depression to include as secondary to the heart disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 2003 rating decision, the RO denied the claim for service connection for an eye disability.  The Veteran was notified of that decision and of her right to appeal in July 2003 but did not file an appeal. 

2.  The evidence added to the record since the March 2003 decision is cumulative of the evidence previously considered, does not contribute to a favorable picture of the Veteran's claim for service connection for a heart disability, and is does not create a reasonable possibility of an allowance of the claim. 


CONCLUSIONS OF LAW

1.  The March 2003 rating decision that denied service connection for a heart disorder, is final. 38 U.S.C.A. § 7105 (West 2002).

2. The evidence received since the March 2003 rating decision is not new and material to reopen the Veteran's claim for service connection for a heart disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  In this regard, an October 2008 letter, and a June 2009 letter were sent prior to the initial unfavorable AOJ decision issued in September 2009, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information. 

The October 2008 letter advised him that his claim was previously denied, with notification sent in July 2003.  He was notified that the heart disability claim was denied because it was a congenital or developmental defect not subject to service connection.  The Veteran was also advised of the need to submit new and material evidence in order to reopen his claim and was provided with the definition of new and material evidence. The October 2008 and June 2009 letters further informed him of the information and evidence necessary to substantiate his underlying service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information. As such, the Board finds that the October 2008 and June 2009 letters complied with the notice requirements as articulated in Kent, supra. 

Additionally, the May 2008 letter informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

Relevant to the duty to assist, the Veteran's service treatment records and VA treatment records have been obtained and considered.  The Board finds no indication that any service treatment records remain outstanding.  The Veteran has not identified any additional, outstanding records necessary to decide this pending appeal.  The Board has reviewed the Veteran's Virtual VA claims file and notes no other records to associate with the claims file.  The Board notes that the VCAA and its implementing regulations include clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who attempts to reopen a previously denied claim.  See 38 C.F.R. § 3.159(c)(1),(2) and (3).  Such assistance includes obtaining service records, records in the custody of a Federal agency, and private records adequately identified by the claimant, but, prior to reopening a claim, there is no duty to obtain a VA medical examination or opinion.  Notwithstanding this, the Board notes that a VA examination was conducted in September 2010, but did not provide evidence that would support reopening this claim.  As the Veteran's claim is not reopened herein, there is no obligation on the part of VA to provide a medical examination or opinion in connection with his appeal. 

Thus, the Board finds that VA has fully satisfied the duty to assist. In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Factual Background and Legal Analysis

Prior unappealed decisions of the Board and the RO are final. 38 U.S.C.A. §§ 7104, 7105(c) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1104 (2012).  If, however, new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a), see also  Manio v. Derwinski, 1 Vet. App 145 (1991). 

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The decision in Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998), stressed that under the regulation new evidence could be material if that evidence provided "a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Id. at 1363.  See also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (interpreting the language of 38 C.F.R. § 3.156(a) as creating a low threshold for reopening a previously denied claim).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Service connection for a heart disorder was previously denied by the RO in a March 2003 decision which denied a condition of right heart enlargement as it was considered a congenital or development defect unrelated to service and not subject to service connection.  The Veteran did not appeal after receiving notice of this decision in July 2003.  

Evidence previously before the RO in March 2003 includes service treatment records that revealed normal cardiovascular findings on entrance examination of October 1998, with the accompanying report of medical history negative for history of heart trouble, palpitations/pounding heart, chest pain, high blood pressure or low blood pressure.  Heart problems were first shown in October 2002 with a chest X-ray demonstrating cardiomyopathy and enlargement of pulmonary arteries.  Also in October 2002, she underwent a C-section delivery of a healthy child.  A December 2002 chest X-ray indicated the cardiac silhouette was within the upper limits of normal while findings suggested pulmonary artery enlargement or possibly mediastinal adenopathy right azygos fissure.  A January 2003 echocardiogram (echo) summary disclosed findings of the right heart chambers appearing moderately enlarged and there was some enlargement of the right ventricular (RV) outflow tract.  The remainder of the findings pertaining to the left ventricle (LV), and pulmonary arteries were normal, although a motion abnormality was noted.  The accompanying Doppler exam showed only mild tricuspid regurgitation with no clear ASD seen but further study was recommended.  

While still on active duty, she underwent a VA examination in February 2003 that noted the history of the C-section in October 2002 with a history of having gained 30 pounds in the last month of pregnancy, during which she was edematous and dyspneic.  Following delivery she lost the edema and dsynea.  She was noted to have had an echocardiogram (echo) showing demonstrable RV enlargement and enlarged pulmonary vessels.  It was deemed possible that she had an atrial septal defect (ASD), a congenital disorder which had not yet been diagnosed.  Examination revealed a prominent second pulmonic sound with fixed splitting with no other significant cardiovascular findings and no detectable cardiac enlargement on examination.  The impression was of history of abnormal weight gain during the last trimester of pregnancy with resolution since delivery.  She had a right heart enlargement and prominent pulmonary vasculature on echo and chest X-ray and had a prominent fixed second pulmonic sound on examination.  It was speculated that she may well have an ASD-a congenital disorder, but this was to be further sorted out by physicians.  Her report of medical history also dated February 2003 confirmed heart trouble or murmur/palpitations/pounding or abnormal heart beat.  

Evidence after March 2003 includes additional service treatment records obtained that further address the Veteran's pregnancy during 2002 culminating in the C-section delivery of her child in October 2002.  The records do not shed further light as to the nature and cause of her heart disorder.  

Private medical records received after March 2003 include an August 2006 consult for cardiomegaly with a history of a May 2006 echo showing moderate RV and right atrial dilatation with pulmonary hypertension and possible left to right atrial shunt suggesting septal defect.  The examination showed systolic murmur of grade 2/6.  The impression was hypertension and possible atrioseptal defect.  A history of CVA/stroke was also given.  She was pregnant in August 2006 and was a known gestational diabetic.  She had another delivery via C-section in August 2006.  

Additional evidence received after March 2003 included private records from 2007 that included an April 2007 echo report that showed findings of RV mildly dilatated, mild to moderate tricuspid regurgitation and the right atrium mildly to moderately dilated.  ASD could not be ruled out.  Further testing from a May 2005 transesophageal echo (TEEO) found a large primum-type septal defect, as well as trivial mitral and tricuspid insufficiency and right atrial and ventricular enlargement.  A May 2007 letter from a physician at the Ohio Heart and Vascular Center confirmed a diagnosis of ASD.  A June 2007 cardiac consult for the large ASD noted a diagnosis of an enlarged heart of unclear etiology at the time of her October 2002 pregnancy from which she recovered, and confirmed that she had a large atrial septal defect that appeared to be a primum defect without evidence of cleft mitral valve that had been discovered on echo during the pregnancy of her second child.  She did have mild to moderate tricuspid regurgitation with evidence of mild to moderate dilation of the right atrium and RV dilatation as well.  The echo was reviewed to see if she was a candidate for minimum invasive repair of the ASD via possible robotic assisted surgery.  

Subsequently the Veteran underwent further evaluation and was scheduled to undergo surgery to repair the ASD.  An August 2007 pre-surgery evaluation noted the history of heart problems first shown on X-ray showing cardiomegaly in 2002, with a history of pre-eclampsia complicating her pregnancies.  She was noted to have been assessed with ASD in August 2006.  She also related a history of possible stroke at age 17, but this history was based on her subjective history of migraine symptoms and hemiparesis, and her claims that an EEG diagnosed stroke.  Following examination the diagnosis of ASD with enlarged RV was confirmed, and she was recommended to undergo the robotic surgery to close the ASD.  A few days later she underwent robotically assisted primary closure of the ASD, with a diagnosis of ASD of secundum type, status post CVA and history of epilepsy and hypercoaguable disorder.  On discharge from the hospital a few days post surgery for the ASD, her history of CVA was described as questionable.  

Post surgery evidence received after March 2003 revealed the Veteran recovered from the ASD surgery with a final follow-up post surgery in November 2007showing that she was stable status post ASD, although she was noted to have chronic tachycardia believed to be unrelated to surgery.  A March 2008 echo conclusions indicated that bubble study showed no residual shunt from the ASD repair, with improved LV diastolic relaxation, scant AI, ejection fraction of 55 and RV size was the upper limits of normal.  Private primary care records from September 2008 to July 2009 address other medical problems besides heart complaints, but continued to show a diagnosis of secundum ASD.  

Also of record since March 2003 is a September 2010 VA examination which included review of the claims file and discussed the history of abnormal weight gain during pregnancy in service with resolution and no ASD noted to have seen on the echo in February 2003, but with evidence of heart enlargement shown on X-ray and echo in service, with possible ASD.  The examiner noted that records post service showed possible ASD in August 2006, and subsequent findings of moderate secondum ASD with left to right flow and moderate RV dilatation noted in August 2007.  The history of the robotic assisted surgery with primary closure of ASD in August 2007 was noted and post surgery she was doing well, with EKG, ECHO and bubble tests done once a year.  The most recent testing done in March 2010 was within normal limits.  There was no history of any other acute cardiac illness including myocardial infarction, congestive heart failure or coronary artery bypass surgery.  Following examination which revealed no significant findings on cardiovascular examination, the diagnosis was ASD, secundum type.  The examiner gave an opinion that the ASD, for which the Veteran underwent surgical repair, was a congenital condition.  This condition was suspected during service but a definite diagnosis was only seen in 2007.  The examiner further remarked that the secundum type of ASD is less severe than the primum type, as the secundum diagnoses was often delayed due to symptoms not manifesting until the 4th or 5th decade.  Primum type was diagnosed in childhood as symptoms started early in life.  The X-ray and EKG done on the day of this examination were normal and did not show heart enlargement.  ASD repair in general was noted to give an excellent result.  Again the examiner stated that ASD is congenital and not aggravated by service.  

The Veteran testified at her May 2011 hearing suggesting that her cardiologists had no idea as to what caused the ASD that resulted in the cardiomegaly.  She conceded that this condition could have been present since birth.  She indicated that she was seeing a pain specialist and a psychiatrist who were not on the list of medical providers she originally supplied the VA.  She did still receive cardiac treatment and had so since 2004.  She confirmed that she had no diagnosed heart problem prior to service, but was diagnosed with the enlarged heart during service.  She had no treatment for heart problems in service.  

The new evidence, while demonstrating that the Veteran has a congenital heart disorder, does not suggest that there was an additional superimposed injury related to the ASD.  They additionally do not demonstrate any new heart disability that might be related to service.  In fact the new evidence is unfavorable, as the unrebutted opinion from the examiner in the September 2010 VA examination determined that the ASD was congenital in nature and was not aggravated by service.  

The additional evidence of record is not material, as it does not relate to an unestablished fact necessary to substantiate the claim.  Evidence previously of record failed to demonstrate that the Veteran's heart disability was other than a congenital or developmental disorder not subject to service connection.  The newly submitted evidence of record, while showing continuing treatment for a congenital heart disorder, does not show onset or aggravation of a heart disorder in service (congenital or acquired) or the presence of superimposed heart disability related to service.  When considering additional evidence in conjunction with the evidence previously of record, the Board does not find the additional evidence is new and material.  The additional evidence supporting the Veteran's claim is insufficient to reopen the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 


ORDER

New and material evidence not having been received, the appeal to reopen a claim of entitlement to service connection for a heart disorder is denied.


REMAND

Regarding the claim for service connection for a psychiatric disorder claimed as depression, the Board finds that further development of this matter is necessary.  The Board notes that this disorder has been claimed as secondary to the Veteran's heart disorder for which she claimed service connection.  Service connection for the heart disorder has since been denied by the Board in the above decision.  

The September 2010 VA examination addressed this issue on a secondary basis, providing an opinion that linked the depression to the heart disorder.  There was also some discussion suggesting a link between the depression and miscarriages which the evidence indicates took place in 2004 after service.  The examiner also noted a history of seeking mental health treatment for "bereavement issues" in 2002 during service.  However the examiner did not address whether the Veteran suffers from a psychiatric disorder directly related to service, nor does it appear that the examiner reviewed service treatment records showing some complaints and referrals to psychiatric treatment for apparent emotional or psychiatric problems.  

The service treatment records include referrals made for mental health and stress management made in July 2001.  The Veteran was provided resources for counseling services including for psychiatric, as well as for AA and Alanon in records from the same month.  The Veteran also confirmed having received counseling and of having been evaluated or treated for a mental condition in a February 2003 report of medical history.  Thus examination is necessary to provide an opinion as to whether the Veteran has a psychiatric disorder claimed as depression that is related to service on a direct basis.  

Additionally the Veteran testified that she was seeking treatment from a private psychiatrist who was not included on her list of her medical providers.  Although she did not submit such records within 30 days of her hearing, she should be provided another opportunity to do so.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify all sources of treatment he has had for his psychiatric disorder since service, and that he furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records should be requested from all sources identified.  All records obtained should be added to the claims folder.  If requests for any private or non-VA government treatment records are not successful, the AOJ should inform the Veteran of the non-response so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2012).

2.  Following completion of the above, schedule the Veteran for a VA psychiatric examination to determine the nature and extent of any current psychiatric disabilities, and to obtain a medical opinion as to whether any such disorders are related to service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  The examiner should only consider stressors that have been verified.  The examination report should include a detailed account of all psychiatric pathology found to be present.  The examiner should consider the service treatment records reflecting referrals made for mental health and stress management made in July 2001 and receiving counseling and being evaluated or treated for a mental problems according to a February 2003 report of medical history.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail. 

Following review of the claims file and examination of the Veteran, the examiner should clearly identify all psychiatric disorders found.  With respect to each diagnosed psychiatric disability (other than personality disorders), the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the current psychiatric disability arose during service or is otherwise related to any incident of service.  A complete rationale for all opinions expressed should be provided. 

3.  Thereafter, the AOJ should readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case, which reflects consideration of all additional evidence received and all applicable regulations.  An appropriate period of time should be allowed for response. 

No action is required of the veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2012). The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


